Citation Nr: 1722966	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-33 395	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for disability resulting from spina bifida (other than spina bifida occulta).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his mother, and his father


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant's biological father served on active duty in the U.S. Army from April 1969 to November 1970, to include service in Vietnam from November 1969 to November 1970.  His biological mother did not serve in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Waco, Texas.

In August 2016, the appellant, his mother, and his father testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

During the August 2016 hearing, the undersigned agreed to hold the record open for a period of 90 days to allow for the submission of additional evidence.  The appellant thereafter submitted additional evidence in support of his appeal without waiving his right to have the agency of original jurisdiction (AOJ) review that evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The evidence of record reflects that the appellant underwent X-rays of his back sometime around 2003 at Providence Memorial Hospital.  In June 2016, he reported receiving relevant treatment at Orthopedic Surgeons Associates in July 2014 and from a Dr. Ovalle at Mesa Hills Internal Medicine in May 2016.  Because such records, if obtained, could bear on the outcome of the appellant's appeal, efforts must be made to procure them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The evidence of record reflects that the appellant is in receipt of disability benefits from the Social Security Administration (SSA).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to obtain those records as well.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the appellant to provide releases for additional, relevant records of treatment from Providence Memorial Hospital (dated sometime around 2003), Orthopedic Surgeons Associates (in July 2014), and Dr. Ovalle at Mesa Hills Internal Medicine (in May 2016), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant and his representative should be notified.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the appellant's application for SSA disability benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the appellant and his representative should be notified.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

